DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 18, 2021.
Claims 1, 4, 8, 10, 12, 13, 19, and 20 have been amended.
Claim 22 has been added.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 8, and 13 are independent. As a result claims 1-15 and 17-22 are pending in this office action.

Response to Arguments
Applicant's arguments filed March 18, 2021 regarding the rejection of claims 1, 8, and 13 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Surlaker et al. (US 2010/0281491) (hereinafter Surlaker) in view of Boshev et al. (US 2018/0137015) (hereinafter Boshev).  
Regarding claim 1, Surlaker teaches a method for storing, by a processing resource of the first datacenter, a data stream received from a stream producer at the first datacenter, wherein the data stream is stored in a first filesystem of a first stream-processing platform implemented in the first datacenter (see Fig. 3, para [0074], para [0098-0099], discloses storing a stream of messages (data stream) received from a publisher at a first node (first data center), the stream of messages is stored in a first queue (first filesystem) of a respective platform); scheduling, by the processing resource, transfer of data associated with the data stream from the first filesystem via a network to a second filesystem of a second stream- processing platform implemented in the second datacenter (see Figs.2A, Fig.3, para [0040], para [0098], para [0102-0103], discloses scheduling of publisher enqueueing messages until a predetermined period of time elapses and propagating data associated with the first node to a second node, nodes are on separate platforms as shown in Fig. 3 ).
Surlaker does not explicitly teach the first and second datacenters including an application layer, the application layer including stream producer and stream consumer applications and application programming interfaces (APIs) for output and reading of data streams, and a storage layer, the storage layer providing for storage of data streams as records in the first and second filesystems; wherein the transfer of data is scheduled at a specific time interval; and replicating, by the processing resource, the data associated with the data stream from the first filesystem to the second filesystem based on the scheduling at the specific interval, the replicated data including a delta data indicative of modified data of the data stream stored as one or more records in the first filesystem during the specific time interval, wherein the replicating of data occurs at the storage layer of the first and second stream-processing platforms, wherein the data replicated from the first filesystem to the second filesystem is readable at the application layer from the second filesystem by one or more stream consumers at the second datacenter.
Boshev teaches the first and second datacenters including an application layer, the application layer including stream producer and stream consumer applications and application programming interfaces (APIs) for output and reading of data streams, and a storage layer, the storage layer providing for storage of data streams as records in the first and second filesystems (see Fig. 1, para [0012-0013], para [0015-0016], discloses application unit hosting database applications and server-side applications  to read and retrieve data information to facilitate updates and queries from client applications, a persistent storage storing data om a primary data center and a secondary data center); wherein the transfer of data is scheduled at a specific time interval (see para [0013], discloses configured exporting of data from persistent storage at time intervals); and replicating, by the processing resource, the data associated with the data stream from the first filesystem to the second filesystem based on the scheduling at the specific interval, the replicated data including a delta data indicative of modified data of the data stream stored as one or more records in the first filesystem during the specific time interval (see Figs. 1-2, para [0013-0014], discloses replication unit configured to trigger application to export data at a regular time interval, determining data to replicate including modified data since last check prior to transferring data from primary data center to secondary data center), wherein the replicating of data occurs at the storage layer of the first and second stream-processing platforms (see Fig. 1-2, para [0017], para [0024], discloses replicating data at a primary and secondary persistent storage), wherein the data replicated from the first filesystem to the second filesystem is readable at the application layer from the second filesystem by one or more stream consumers at the second datacenter (see Fig. 1, para [0012], para [0016-0018], discloses reading replicated data from a primary data center at a secondary data center).
Surlaker/Boshev are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker to include stream producers and stream consumer applications from disclosure of Boshev. The motivation to combine these arts is disclosed by Boshev as “optimizing resources associated with replicating the data can be achieved and overloading the secondary data center with irrelevant data can be avoided.” (para [0018]) and including stream producers and stream consumer applications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 13, Surlaker teaches a medium comprising computer-readable instructions for streaming data from a first datacenter to a second datacenter, the computer-readable instructions when executed by a processor, cause the processor to (see para [0029], para [0041], discloses a medium and processor): store a data stream received from a stream producer at the first datacenter, wherein the data stream is stored in a first filesystem of a first stream-processing platform implemented in the first datacenter (see Fig. 3, para [0074], para [0098-0099], discloses storing a stream of messages (data stream) received from a publisher at a first node (first data center), the stream of messages is stored in a first queue (first filesystem) of a respective platform); schedule transfer of data associated with the data stream from the first filesystem via a network to a second filesystem of a second stream- processing platform implemented in the second datacenter (see Figs.2A, Fig.3, para [0040], para [0098], para [0102-0103], discloses scheduling of publisher enqueueing messages until a predetermined period of time elapses and propagating data associated with the first node to a second node, nodes are on separate platforms as shown in Fig. 3 ).
Surlaker does not explicitly the first and second datacenters including an application layer, the application layer including stream producer and stream consumer applications and application programming interfaces (APIs) for output and reading of data streams, and a storage layer, the storage layer providing for storage of data streams as records in the first and second filesystems; wherein the transfer of data is scheduled at a specific time interval; determine a delta data, the delta data indicative of modified data of the data stream stored as one or more records in the first filesystem during the specific time interval; and replicate the data associated with the data stream from the first filesystem to the second filesystem based on the scheduling at the specific interval, the replicated data including the delta data, wherein the replication of data occurs at the storage layer of the first and second stream-processing platforms; wherein the data replicated at the second filesystem is readable at the application layer from the second filesystem by one or more stream consumers at the second datacenter.
Boshev teaches the first and second datacenters including an application layer, the application layer including stream producer and stream consumer applications and application programming interfaces (APIs) for output and reading of data streams, and a storage layer, the storage layer providing for storage of data streams as records in the first and second filesystems (see Fig. 1, para [0012-0013], para [0015-0016], discloses application unit hosting database applications and server-side applications  to read and retrieve data information to facilitate updates and queries from client applications, a persistent storage storing data om a primary data center and a secondary data center); wherein the transfer of data is scheduled at a specific time interval (see para [0013], discloses configured exporting of data from persistent storage at time intervals); determine a delta data, the delta data indicative of modified data of the data stream stored as one or more records in the first filesystem during the specific time interval (see para [0013-0014], para [0020], discloses determining modified data  of a persistent storage since last interval check based on configured regular time intervals); and replicate the data associated with the data stream from the first filesystem to the second filesystem based on the scheduling at the specific interval, the replicated data including the delta data (see Figs. 1-2, para [0013-0014], discloses replication unit configured to trigger application to export data at a regular time interval, determining data to replicate including modified data since last check prior to transferring data from primary data center to secondary data center), wherein the replication of data occurs at the storage layer of the first and second stream-processing platforms (see Fig. 1-2, para [0017], para [0024], discloses replicating data at a primary and secondary persistent storage), wherein the data replicated from the first filesystem to the second filesystem is readable at the application layer from the second filesystem by one or more stream consumers at the second datacenter (see Fig. 1, para [0012], para [0016-0018], discloses reading replicated data from a primary data center at a secondary data center).
Surlaker/Boshev are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker to include stream producers and stream consumer applications from disclosure of Boshev. The motivation to combine these arts is disclosed by Boshev as “optimizing resources associated with replicating the data can be achieved and overloading the secondary data center with irrelevant data can be avoided.” (para [0018]) and including stream producers and stream consumer applications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Surlaker/Boshev teach a method of claim 1.
Surlaker does not explicitly teach wherein the data associated with the data stream is replicated through a replication utility to transfer the data from the first filesystem to the second filesystem at the storage layer.
Boshev teaches the data associated with the data stream is replicated through a replication utility to transfer the data from the first filesystem to the second filesystem at the storage layer (see Figs. 1-2, para [0015], para [0024], discloses transmitting replicated data from first system to second system).

Regarding claim 21, Surlaker/Boshev teach a method of claim 1.
Surlaker does not explicitly teach wherein transfer of the data stream from the stream producer to the first datacenter occurs at the application layer utilizing a stream producer API, and transfer of data from the second datacenter to the one or more stream consumers occurs at the application layer utilizing a stream consumer API.
Boshev teaches wherein transfer of the data stream from the stream producer to the first datacenter occurs at the application layer utilizing a stream producer API, and transfer of data from the second datacenter to the one or more stream consumers occurs at the application layer utilizing a stream consumer API (see Figs. 1-2, para [0024], para [0033], discloses transferring of data from secondary data center to client application using messaging service).

Regarding claim 22, Surlaker/Boshev teach a method of claim 1.
Surlaker does not explicitly teach wherein the replicating of data occurs at the storage layer between the first filesystem and the second filesystem instead of the data being transported directly to consumer applications in the application layer.
Boshev teaches wherein the replicating of data occurs at the storage layer between the first filesystem and the second filesystem instead of the data being transported directly to consumer applications in the application layer (see Fig. 1-2, para [0017], para [0024], discloses replicating data at a primary and secondary persistent storage).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Surlaker et al. (US 2010/0281491) (hereinafter Surlaker) in view of Boshev et al. (US 2018/0137015) (hereinafter Boshev) as applied to claim1 and 13, and in further view of  Sheth et al. (US 2014/0362849) (hereinafter Sheth).
Regarding claim 2, Surlaker/Boshev teach a method of claim 1.
Surlaker/Boshev does not explicitly teach wherein the scheduling is in response to completion of a synchronization event at the first filesystem, the synchronization event corresponding to transfer of data stored in filesystem buffers of the first stream-processing platform to the first filesystem.
Sheth teaches wherein the scheduling is in response to completion of a synchronization event at the first filesystem (see Fig. 4, para [0063-0064], discloses detecting a source queue is completely filled in order to schedule synchronization to sink device after transmission time from a source device to sink device), the synchronization event corresponding to transfer of data stored in filesystem buffers of the first stream-processing platform to the first filesystem (see Fig. 4, para [0086-0087], discloses synchronized communication session in frame buffer mode to transfer  buffer data to display driver content client).
Surlaker/Boshev/Sheth are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev to synchronize events from disclosure of Sheth. The motivation to combine these arts is disclosed by Sheth as “improvements make it possible to develop new usage models for the mobile devices that provide a better user experience and improve productivity” (para [0003]) and synchronizing events is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Surlaker/Boshev teach a medium of claim 13.
Surlaker/Boshev does not explicitly teach wherein the transfer of data is scheduled in response to completion of a synchronization event at the first filesystem, the synchronization event corresponding to transfer of data stored in filesystem buffers of the first stream- processing platform to the first filesystem, wherein the specific time interval is a time interval between two successive synchronization events at the first filesystem.
Sheth teaches wherein the transfer of data is scheduled in response to completion of a synchronization event at the first filesystem (see Fig. 4, para [0063-0064], discloses detecting a source queue is completely filled in order to schedule synchronization to sink device after transmission time from a source device to sink device), the synchronization event corresponding to transfer of data stored in filesystem buffers of the first stream- processing platform to the first filesystem (see Fig. 4, para [0086-0087], discloses synchronized communication session in frame buffer mode to transfer  buffer data to display driver content client), wherein the specific time interval is a time interval between two successive synchronization events at the first filesystem (see para [0066], para [0088-0089], discloses  transmission delay values for successive synchronization events).
Surlaker/Boshev/Sheth are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev to synchronize events from disclosure of Sheth. The motivation to combine these arts is disclosed by Sheth as “improvements make it possible to develop new usage models for the mobile devices that provide a better user experience and improve productivity” (para [0003]) and synchronizing events is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Surlaker in view of Boshev as applied to claim 1, and in further view of Sheth and Ferris (US 2012/0221696) (hereinafter Ferris).
Regarding claim 3, Surlaker/Boshev teach a method of claim 1.
Surlaker/Boshev/Sheth do not explicitly teach wherein the specific time interval is a time interval between two successive synchronization events at the first filesystem.
Ferris teaches wherein the specific time interval is a time interval between two successive synchronization events at the first filesystem (see Fig. 6, para [0029], para [0059],discloses successive time intervals between transport events).
Surlaker/Boshev/Sheth/Ferris are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev/Sheth to include time interval between two successive synchronization events  from disclosure of Ferris. The motivation to combine these arts is disclosed by Ferris as “to assist in reducing, avoiding, or eliminating those and other types of performance degradations and other factors having a potential impact on the transport of data from on-premise and/or other sources to the set of host storage clouds 182 and/or other cloud-based storage assets, services, or resources” (para [0036]) and including time interval between two successive synchronization events  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al. (US 2014/0362849) (hereinafter Sheth) in view of Boshev et al. (US 2018/0137015) (hereinafter Boshev). 
Regarding claim 8, Sheth teaches a datacenter comprising a processor; and a memory coupled to the processor, the memory storing instructions executable by the processor to (see para [0031], discloses a memory and processor): receive via a network data associated with a data stream from a first filesystem of a first stream-processing platform implemented at the source datacenter (see Fig. 3, Fig. 6, para [0041],  para [0091], para [0101], discloses receiving a delay interval value (data) indicating a source queue is full and waits for a delay interval before synchronizing media packets with sink devices); and notify the second stream-processing platform at the target datacenter upon receipt of the delta data (see Fig. 6, para [0007-0008], para [0100], discloses sink device receiving a notification of a queue size in sink queues at sink device).
Sheth does not explicitly teach the data including a delta data indicative of modified data of the data stream stored as one or more records in the first filesystem during a specific time interval, the source datacenter and the target datacenter including an application layer, the application layer including stream producer and stream consumer applications and application programming interfaces (APIs) for output and reading of data streams, and a storage layer, the storage layer providing for storage of data streams as records in filesystems; wherein the data associated with the data stream is replicated from the first filesystem to a second filesystem of a second stream-processing platform implemented at the target datacenter, the data being replicated from the first filesystem at the specific time interval, and wherein the replication of the delta data occurs at the storage layer of the first and second stream-processing platforms, wherein the replicated data is readable at the application layer from the second filesystem by one or more stream consumers at the target datacenter.
Boshev teaches the data including a delta data indicative of modified data of the data stream stored as one or more records in the first filesystem during a specific time interval (see para [0013-0014], para [0020], discloses determining modified data  of a persistent storage since last interval check based on configured regular time intervals); the source datacenter and the target datacenter including an application layer, the application layer including stream producer and stream consumer applications and application programming interfaces (APIs) for output and reading of data streams, and a storage layer, the storage layer providing for storage of data streams as records in filesystems (see Fig. 1, para [0012-0013], para [0015-0016], discloses application unit hosting database applications and server-side applications  to read and retrieve data information to facilitate updates and queries from client applications, a persistent storage storing data om a primary data center and a secondary data center); wherein the data associated with the data stream is replicated from the first filesystem to a second filesystem of a second stream-processing platform implemented at the target datacenter (see Figs. 1-2, para [0013-0017], discloses data sent to and from different data centers, replicating relevant data based on data modification checks); the data being replicated from the first filesystem at the specific time interval (see para [0013], discloses configured exporting of data from persistent storage at time intervals), and wherein the replication of the delta data occurs at the storage layer of the first and second stream-processing platforms (see Fig. 1-2, para [0017], para [0024], discloses replicating data at a primary and secondary persistent storage), wherein the replicated data is readable at the application layer from the second filesystem by one or more stream consumers at the target datacenter (see Fig. 1, para [0012], para [0016-0018], discloses reading replicated data from a primary data center at a secondary data center).
Surlaker/Boshev are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker to include stream producers and stream consumer applications from disclosure of Boshev. The motivation to combine these arts is disclosed by Boshev as “optimizing resources associated with replicating the data can be achieved and overloading the secondary data center with irrelevant data can be avoided.” (para [0018]) and including stream producers and stream consumer applications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al. (US 2014/0362849) (hereinafter Sheth) in view of Boshev as applied to claim 8, and in further view of Ferris (US 2012/0221696) (hereinafter Ferris).
Regarding claim 11, Sheth/Boshev teaches a datacenter of claim 8.
Sheth/Boshev does not explicitly teach wherein the specific time interval is a time interval between two successive synchronization events at the first filesystem.
Ferris teaches wherein the specific time interval is a time interval between two successive synchronization events at the first filesystem (see Fig. 6, para [0029], para [0059],discloses successive time intervals between transport events).
Sheth/Boshev/Ferris are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sheth/Boshev to include time interval between two successive synchronization events  from disclosure of Ferris. The motivation to combine these arts is disclosed by Ferris as “to assist in reducing, avoiding, or eliminating those and other types of performance degradations and other factors having a potential impact on the transport of data from on-premise and/or other sources to the set of host storage clouds 182 and/or other cloud-based storage assets, services, or resources” (para [0036]) and including time interval between two successive synchronization events  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al. (US 2014/0362849) (hereinafter Sheth) in view of Boshev as applied to claim 8, and in further view of Tarasuk-Levin et al. (US 2015/0378767) (hereinafter Tarasuk).
Regarding claim 9, Sheth/Boshev teaches a datacenter of claim 8.
Sheth/Boshev do not explicitly teach wherein to notify the second stream-processing platform, the memory stores instructions executable by the processor to restart the second stream-processing platform.
Tarasuk teaches wherein to notify the second stream-processing platform, the memory stores instructions executable by the processor to restart the second stream-processing platform (see Fig. 3, para [0022], para [0041], discloses  notifying of restart at a second virtualization platform).
Sheth/Boshev/Tarasuk are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sheth/Boshev to notify of a restart from disclosure of Tarasuk. The motivation to combine these arts is disclosed by Tarasuk as “This ensures that the entire CG is replicated consistently to a remote site” (para [0029]) and notifying of a restart is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Sheth/Boshev teaches a datacenter of claim 8.
Sheth/Boshev does not explicitly teach wherein the memory stores instructions executable by the processor further to provide the delta data for being accessed by the one or more stream consumers at the target datacenter, once the second stream- processing platform is notified.
Tarasuk teaches wherein the memory stores instructions executable by the processor further to provide the data associated with the data stream for being accessed by the one or more stream consumers at the target datacenter, once the second stream-processing platform is notified. (see para [0022], para [0057], discloses provide update notifications to users).
Sheth/Boshev/Tarasuk are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sheth/Boshev to notify of a restart from disclosure of Tarasuk. The motivation to combine these arts is disclosed by Tarasuk as “This ensures that the entire CG is replicated consistently to a remote site” (para [0029]) and notifying of a restart is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Boshev as applied to claim 8, and in further view of Kommula et al. (US 2019/0028382) (hereinafter Kommula).
Regarding claim 12, Sheth/Boshev teaches a datacenter of claim 8.
Sheth/Boshev do  not explicitly teach wherein the memory stores instructions executable by the processor further to associate the second stream- processing platform with a second hyper converged storage unit maintained in the target datacenter, wherein the data replicated to the second filesystem is stored in a second hyper converged filesystem of the second hyper converged storage unit.
Kommula teaches wherein the memory stores instructions executable by the processor further to associate the second stream- processing platform with a second hyper converged storage unit maintained in the target datacenter, wherein the data replicated to the second filesystem is stored in a second hyper converged filesystem of the second hyper converged storage unit (see para [0015-0016], para [0025], discloses a second virtualization platform associated with a second hyper-converged infrastructure).
Sheth/Boshev/Kommula are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sheth/Boshev to utilize hyper converged storage unit from disclosure of Kommula. The motivation to combine these arts is disclosed by Kommula as “to improve performance and efficiencies of network communications between different virtual and/or physical resources of the SDDCs” (para [0015]) and utilizing a hyper converged storage unit is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Surlaker in view of Boshev as applied to claims 1 and 13, and in further view of Kommula et al. (US 2019/0028382) (hereinafter Kommula).
Regarding claims 5 and 15, Surlaker/Boshev teach a method of claim 1 and a medium of claim 13.
Surlaker/Boshev do not explicitly teach wherein the method further comprises associating, by the processing resource, the first stream-processing platform with a first hyper converged storage unit maintained in the first datacenter, wherein data stored in the first filesystem is organized in a first hyper converged filesystem of the first hyper converged storage unit.
Kommula teaches wherein the method further comprises associating, by the processing resource, the first stream-processing platform with a first hyper converged storage unit maintained in the first datacenter, wherein data stored in the first filesystem is organized in a first hyper converged filesystem of the first hyper converged storage unit (see para [0015-0016], discloses a virtualization platform associated with a hyper-converged infrastructure).
Surlaker/Boshev/Kommula are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev to utilize hyper converged storage unit from disclosure of Kommula. The motivation to combine these arts is disclosed by Kommula as “to improve performance and efficiencies of network communications between different virtual and/or physical resources of the SDDCs” (para [0015]) and utilizing a hyper converged storage unit is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Surlaker/Boshev teach a method of claim 1 and a medium of claim 13.
Surlaker/Boshev do not explicitly teach wherein the specific time interval is a time interval between two successive data write events at the first hyper converged filesystem, wherein the method further comprises: in response to completion of a current data write event at the first hyper converged filesystem, capturing, by the processing resource, a current snapshot of the first hyper converged filesystem, the current snapshot indicative of a current state of the first hyper converged filesystem on completion of the current data write event; comparing, by the processing resource, a first set of signatures of the current snapshot with a second set of signatures of a previous replicated snapshot, the previous replicated snapshot indicative of a past state of the first hyper converged filesystem at a time instance when mirroring of the first hyper converged filesystem was previously performed, wherein the first set of signatures is based on hash digests of data associated with the current snapshot and the second set of signatures is based on hash digests of data associated with the previous replicated snapshot; and determining, by the processing resource, a delta snapshot corresponding to the delta data based on the comparison.
Kommula teaches in response to completion of a current data write event at the first hyper converged filesystem, capturing, by the processing resource, a current snapshot of the first hyper converged filesystem (see Figs. 2-3, para [0046], discloses capturing signatures of events in cloud management system), the current snapshot indicative of a current state of the first hyper converged filesystem on completion of the current data write event (see Fig. 2, para [0046], discloses collecting statistics to detect virtual machine migrations and start of virtualized storage rebalancing); comparing, by the processing resource, a first set of signatures of the current snapshot with a second set of signatures of a previous replicated snapshot (see Fig. 2, para [0046], discloses comparing signatures in collecting statistics for various packet flows), the previous replicated snapshot indicative of a past state of the first hyper converged filesystem at a time instance when mirroring of the first hyper converged filesystem was previously performed (see Fig. 2, para [0039], para [0047], discloses migrate virtual machines  to server host that are in the same or neighboring physical racks based on collected information), wherein the first set of signatures is based on hash digests of data associated with the current snapshot and the second set of signatures is based on hash digests of data associated with the previous replicated snapshot (see para [0046], para [0051], discloses signatures based on hash policy data and detect signature indicating a vMotion event); and determining, by the processing resource, a delta snapshot corresponding to the delta data based on the comparison (see para [0048],para [0051], discloses determining elephant flows based on signatures).
Surlaker/Boshev/Kommula are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev to utilize hyper converged storage unit from disclosure of Kommula. The motivation to combine these arts is disclosed by Kommula as “to improve performance and efficiencies of network communications between different virtual and/or physical resources of the SDDCs” (para [0015]) and utilizing a hyper converged storage unit is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Surlaker/Boshev teach a method of claim 1 and a medium of claim 13.
Surlaker/Boshev do not explicitly teach capturing, by the processing resource, a current snapshot of the first hyper converged filesystem, the current snapshot indicative of a current state of the first hyper converged filesystem at a time instance when the current snapshot is captured; comparing, by the processing resource, a first set of signatures of the current snapshot with a second set of signatures of a previous replicated snapshot, the previous replicated snapshot indicative of a past state of the first hyper converged filesystem at a time instance when mirroring of the first hyper converged filesystem was previously performed, wherein the first set of signatures is based on hash digests of data associated with the first snapshot and the second set of signatures is based on hash digests of data associated with the second snapshot; and determining, by the processing resource, a delta snapshot corresponding to the delta data based on the comparison.
Kommula teaches capturing, by the processing resource, a current snapshot of the first hyper converged filesystem (see Figs. 2-3, para [0046], discloses capturing signatures of events in cloud management system), the current snapshot indicative of a current state of the first hyper converged filesystem at a time instance when the current snapshot is captured (see Fig. 2, para [0034-0035], discloses state changes and state synchronization between instances); comparing, by the processing resource, a first set of signatures of the current snapshot with a second set of signatures of a previous replicated snapshot, the previous replicated snapshot indicative of a past state of the first hyper converged filesystem at a time instance when mirroring of the first hyper converged filesystem was previously performed (see Fig. 2, para [0039], para [0047], discloses migrate virtual machines  to server host that are in the same or neighboring physical racks based on collected information), wherein the first set of signatures is based on hash digests of data associated with the first snapshot and the second set of signatures is based on hash digests of data associated with the second snapshot (see para [0046], para [0051], discloses signatures based on hash policy data and detect signature indicating a vMotion event); and determining, by the processing resource, a delta snapshot corresponding to the delta data based on the comparison (see para [0048],para [0051], discloses determining elephant flows based on signatures).
Surlaker/Boshev/Kommula are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev to utilize hyper converged storage unit from disclosure of Kommula. The motivation to combine these arts is disclosed by Kommula as “to improve performance and efficiencies of network communications between different virtual and/or physical resources of the SDDCs” (para [0015]) and utilizing a hyper converged storage unit is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Surlaker in view of Boshev as applied to claim 1, and in further view of Madhu et al. (US 2016/0048408)(hereinafter Madhu).
Regarding claim 17, Surlaker/Boshev teach a method of claim 1.
Surlaker/Boshev do not explicitly teach wherein the transfer of data at the storage layer includes application of one or both of source layer compression and deduplication of data stored at the first filesystem prior to transfer.
Madhu teaches wherein the transfer of data at the storage layer includes application of one or both of source layer compression and deduplication of data stored at the first filesystem prior to transfer (see Figs. 12-13, para [0105], para [0109-0110], discloses streaming API integration and block-level compression and deduplication of data according to policy).
Surlaker/Boshev/Madhu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev to include source layer compression from disclosure of Madhu. The motivation to combine these arts is disclosed by Madhu as “improved disaster recovery solutions that can take advantage of the flexibility of cloud computing infrastructure, can replicate various types of virtualized infrastructure, while maintaining consistency with use of conventional enterprise data centers” (para [0003]) and including source layer compression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Surlaker/Boshev teach a method of claim 1.
Surlaker/Boshev do not explicitly teach wherein first stream-processing platform and the second stream-processing platform comprise separate clusters of a stream-processing platform at the first datacenter and the second datacenter.
Madhu teaches wherein first stream-processing platform and the second stream-processing platform comprise separate clusters of a stream-processing platform at the first datacenter and the second datacenter (see Figs. 15-16, para [0109-0110], para [0117], discloses platforms comprising separate clusters for different data centers).
Surlaker/Boshev/Madhu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev to include source layer compression from disclosure of Madhu. The motivation to combine these arts is disclosed by Madhu as “improved disaster recovery solutions that can take advantage of the flexibility of cloud computing infrastructure, can replicate various types of virtualized infrastructure, while maintaining consistency with use of conventional enterprise data centers” (para [0003]) and including source layer compression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Surlaker/Boshev teach a method of claim 1.
Surlaker/Boshev do not explicitly teach wherein the data replicated to the second filesystem is readable from the second filesystem by the stream consumers at the second datacenter without transfer of a request from the second datacenter to the first datacenter.
Madhu teaches wherein the data replicated to the second filesystem is readable from the second filesystem by the stream consumers at the second datacenter without transfer of a request from the second datacenter to the first datacenter (see Figs. 15-16, para [0108], para [0112-0113], discloses dynamically updating modified data to the second datacenter without request, based on implemented policies).
Surlaker/Boshev/Madhu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Surlaker/Boshev to include source layer compression from disclosure of Madhu. The motivation to combine these arts is disclosed by Madhu as “improved disaster recovery solutions that can take advantage of the flexibility of cloud computing infrastructure, can replicate various types of virtualized infrastructure, while maintaining consistency with use of conventional enterprise data centers” (para [0003]) and including source layer compression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Boshev as applied to claim 8, and in further view of Madhu et al. (US 2016/0048408)(hereinafter Madhu).
Regarding claim 20, Sheth/Boshev teach a datacenter of claim 8.
Sheth/Boshev do not explicitly teach wherein the target datacenter comprises a core computing system to perform analytics of data streams and the source datacenter comprises an edge device for the network.
Madhu teaches wherein the target datacenter comprises a core computing system to perform analytics of data streams and the source datacenter comprises an edge device for the network (see para [0051], para [0255], discloses performing analytics of data streams and source datacenter comprising router (edge device)).
Sheth/Boshev/Madhu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sheth/Boshev to include performing analytics and an edge device from disclosure of Madhu. The motivation to combine these arts is disclosed by Madhu as “improved disaster recovery solutions that can take advantage of the flexibility of cloud computing infrastructure, can replicate various types of virtualized infrastructure, while maintaining consistency with use of conventional enterprise data centers” (para [0003]) and including performing analytics and an edge device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159